MR. JUSTICE HASWELL
specially concurring:
I concur in the result reached by the majority. However, in my view the paramount and overriding consideration in reaching that result is never mentioned in the majority opinion.
*420Nina Hodges, through her guardian, seeks to set aside a divorce decree granted to her then husband, Wesley Hodges, a year and one-half previously. Irrespective of whether her attack on that decree is considered a motion for relief from the judgment under Rule 60(b) (6), M.R.Civ.P., or an independent action in equity seeking the same ends, the grant or denial of the relief she seeks is governed by equitable principles.
In applying these equitable principles, it is essential to understand the true nature of this controversy and the real parties in interest. If the divorce decree is set aside, the parties will not be restored to their original positions enabling re-litigation of the issues. The divorce case can never be retried. Wesley Hodges is dead. His estate is in the process of probate. From the record, and arguments of counsel it appears that in due course, his estate will be distributed to his five children as matters now stand. It is important to note that three of these five children are not the issue of his marriage to Nina. If the divorce decree is set aside, Nina becomes Wesley’s surviving widow entitling her to share in his estate and reducing the share of the children proportionately. That is what this case is all about. The real controversy is over the distributive shares in Wesley’s estate and real parties in interest are Nina and the children.
Where do the equities lie as between these real parties in interest? Nina has already collected in excess of $100,000 as sole beneficiary of Wesley’s life insurance policy. Nina has been adjudicated the matrimonial offender in the marriage and no appeal has been taken from that judgment. Nina has made no showing of any meritorious defense to Wesley’s divorce action. The five children, on the other hand, are innocent bystanders in the marital difficulties between Wesley and Nina. But they are the ones whose rights of inheritance are jeopardized by this appeal and Nina’s contentions herein, particularly the three children who are not the issue of Wesley’s mar*421riage to Nina. They would be the real losers if the divorce decree were set aside.
In my view the foregoing are the real reasons why Nina’s application to set aside the divorce decree must fail.